DAY, J.
1. Statutes which relate to the manner or time in which power or jurisdiction vested in a public officer is to be exercised, and not to the limits of the power or jurisdiction itself, may be construed to be directory unless accompanied by negative words importing that the act required shall not be done in any other manner or time than that designated.
2. Where a municipality has improved a street by widening, paving, curbing, etc., failure of the mayor or solicitor to have a property owner’s claim for damages adjudicated within ten days after the completion of the improvement as provided in Section 3829, General Code, does not invalidate an assessment levjed for making said improvement, but merely operates to suspend the right of the city to collect said assessment until such adjudication is made.
3. This court does not render declaratory judgments, and unless a party to an action by taking proper steps has availed himself of his rights to present a law question upon the face of the record, this court will not pass upon a question that might have arisen had he so done.
Judgments affirmed.
Marshall, CJ., Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.